891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HONOLULU WATERFRONT LIMITED PARTNERSHIP, et al., Plaintiffs-Appellants,v.ALOHA TOWER DEVELOPMENT CORPORATION, et al., Defendants-Appellees.
No. 89-15108.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1989.Decided Dec. 1, 1989.

Before SNEED, KOZINSKI and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
For the reasons stated in Judge Kay's thorough order of July 8, 1988, under Hawaii law the development agreement is too indefinite for specific enforcement.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3